Citation Nr: 1541135	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-10 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that, in addition to the paper claims file, the Veteran also has an electronic Virtual VA paperless claims file.  A review of the documents in Virtual VA reveals that, with the exception of the June 2012 VCAA letter, the Veteran's July 2012 Statement in Support of Claim, and the Veteran's private treatment records, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence on file is at least in relative equipoise as to whether the Veteran's tinnitus has existed since service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he experiences tinnitus as a result of noise exposure from boot camp and while working as an armor crewman, where he was exposed to noise from weapons and tanks.  See Veteran's statement of April 2013.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

If a chronic disease, such as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Court of Appeals for Veterans Claims (Court) recently held that tinnitus is an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Section 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, a veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in such event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Here, considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

The Veteran has met the criteria to establish service connection for tinnitus.  A current diagnosis is shown upon VA examination in February 2013.  In-service incurrence of an injury is established via the Veteran's DD Form 214 which confirms his role as armor crewman.  In his March 2012 claim, the Veteran reported that he has suffered from tinnitus since 1966, while in service.  In his April 2013 NOD, the Veteran again reported that his tinnitus began in service.  The February 2013 VA examiner noted the Veteran's report that he first noticed tinnitus around ten years ago and failed to address the Veteran's statement that he has suffered from tinnitus since service.  Giving the Veteran the benefit of the doubt, the Board finds the Veteran's report that he has suffered from tinnitus since service is credible, and thus service connection is established as tinnitus is a chronic disease and the evidence of record reasonably demonstrates the occurrence of in-service acoustic trauma and the existence of tinnitus symptoms since discharge from service.  VA's notice and assistance requirements need not be discussed here as any error in that regard is harmless as this is a full grant of the benefits sought on appeal.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional evidentiary development is necessary before it can adjudicate the Veteran's claim for service connection for bilateral hearing loss. 

The Board finds the opinion of the February 2013 VA examiner to be inadequate as the report does not sufficiently explain why the Veteran's hearing loss is not related to his military service.  The VA examiner appears to base his opinion on the fact that the Veteran did not have a demonstrated hearing loss disability as defined by VA regulations in service and did not provide any further explanation for his opinion.  Under the relevant laws and regulations, service connection for hearing loss may be granted for a disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.303(d), 3.309(a).  The United States Court of Veterans Appeals has held that VA regulations do not preclude service connection for a hearing loss disability which first met VA's definition of disability after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  The Court held that service connection for hearing loss may still be established "by submitting evidence that the current disability is casually related to service."  Id. at 159-60.  The VA examiner did not provide adequate rationale as to why the noise exposure described by the Veteran in service did not result in his current hearing loss disability despite the lack of hearing loss noted while in service.  The VA examiner also did not address the shift in entrance and separation audiology examinations and the significance of such a shift.  Therefore, the Board has insufficient evidence to decide this appeal.  In light of the foregoing, the Board finds that the February 2013 VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA obtains an expert opinion, it must ensure that the opinion is an adequate one).  As such, the Veteran should be scheduled for a new VA examination to include an etiology opinion.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for any private (non-VA) health care providers who may have additional records pertinent to the remanded claim.  The letter should request that he complete a release for all identified records.  

2.  If the Veteran responds to the letter sent pursuant to paragraph 1, undertake reasonable efforts to obtain all relevant pertinent records identified by the Veteran, if not already associated with the claims file.

All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary release, request that he obtain the records and provide them to VA. 

3.  Associate with the claims file relevant records of the Veteran's treatment within the appropriate VA Health Care system.

4.  Schedule the Veteran for a new audiological examination.  The examiner must interview the Veteran as to the history of his hearing loss and the onset of his symptoms.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  The examiner must diagnose the type of hearing loss experienced by the Veteran, as well as provide a list of possible etiologies of the type of loss experienced.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the type of hearing loss experienced by the Veteran was incurred in or is related to the Veteran's military service, to include noise exposure due to the Veteran's military occupational specialty, weapons, and tanks.  The examiner must provide rationale as to why one etiology is selected over any others listed.  

In providing an opinion, the examiner should consider whether the shift between the Veteran's June 1966 and May 1968 auditory examinations is significant and should address all of the Veteran's statements with respect to the etiology of his bilateral hearing loss, including the Veteran's statement that he was exposed to noise from weapons and tanks while in boot camp and while working as an armor crewman in service.

The examiner must provide a rationale for any opinion offered. 
 
5.  After the above development is completed, re-adjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


